FILED
                           NOT FOR PUBLICATION                              NOV 17 2009

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

SUZANNE N. MEADOR,                               No. 08-16976

             Plaintiff - Appellant,              D.C. No. CV-07-02418-JF

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner,
Social Security Administration,

             Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                     Argued and Submitted November 5, 2009
                            San Francisco, California

Before: B. FLETCHER, CANBY, and GRABER, Circuit Judges.

       Plaintiff Suzanne N. Meador appeals from the summary judgment in favor

of the Commissioner of the Social Security Administration. On de novo review,

Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005), we affirm.




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. The administrative law judge ("ALJ") provided specific and legitimate

reasons for rejecting the opinion of Plaintiff’s treating physician, Dr. Mark. Lester

v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1996). These reasons, which the record

supports, include:

      •      Dr. Mark’s opinion that Plaintiff’s abilities were severely limited was

             inconsistent with the medical record as a whole, as demonstrated by

             the observations of several other physicians who suggested that

             Plaintiff was exaggerating her distress. Batson v. Comm’r of Soc.

             Sec., 359 F.3d 1190, 1195 (9th Cir. 2004).

      •      Dr. Mark’s opinion that Plaintiff’s pain severely limited her abilities

             was inconsistent with Plaintiff’s justification of her infrequent use of

             strong pain medication by reference to side effects such as feeling

             drowsy. Osenbrock v. Apfel, 240 F.3d 1157, 1166 (9th Cir. 2001).

      •      Examination notes stating that Plaintiff was slowly improving were

             inconsistent with Dr. Mark’s second residual functional capacity

             questionnaire, which downgraded his assessment of her manipulative

             abilities and reaching ability from no limits to only 50 percent of an

             eight-hour working day.




                                          2
      •      The ALJ permissibly regarded Dr. Mark as an advocate, where he

             appeared to be acting to assist Plaintiff and the medical record lacked

             objective evidence to support his opinion. Saelee v. Chater, 94 F.3d
520, 523 (9th Cir. 1996) (per curiam).

      2. The ALJ made specific findings, supported by the record, as to why he

did not find Plaintiff wholly credible in her allegations of disabling pain. The

following factors undermined her credibility:

      •      The discrepancy between Plaintiff’s claims of severe pain and her

             infrequent use of pain medication and apparently conservative

             treatment by her doctors, including Dr. Mark. Parra v. Astrue, 481
F.3d 742, 750-51 (9th Cir. 2007).

      •      The discrepancy between Plaintiff’s assertions and the lack of

             objective evidence of her disability.

      •      The discrepancy between Plaintiff’s claims and Dr. Rana’s findings,

             which included that Plaintiff possessed normal muscle tone and bulk

             and that Plaintiff did not give full effort during the examination.

             Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002); Meanel v.

             Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999).




                                          3
•   The discrepancy between Plaintiff’s assertions and her admitted daily

    activities. Her admission that she was teaching full-time, even though

    she may have received significant accommodations, was inconsistent

    with her claim to be incapable of working. Curry v. Sullivan, 925
F.2d 1127, 1130 (9th Cir. 1991).

AFFIRMED.




                                4